Citation Nr: 1524932	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.
 
2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961to June 1965, but only his service from August 25, 1961, to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2007 rating decision, the RO denied a claim of entitlement to a TDIU.  In a November 2008 rating decision, the RO denied claims of entitlement to service connection for right ankle and low back disabilities, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.

In July 2008, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing conducted at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file. 

In December 2008, the Board remanded the issue of entitlement to a TDIU, among other issues, for further evidentiary development.  In April 2011, the Board denied entitlement to service connection for diabetes mellitus, hypertension, and an acquired psychiatric disorder, as well as entitlement to an initial compensable rating for hemorrhoids and entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 memorandum decision, the Court noted that the claims of entitlement to service connection for diabetes mellitus, hypertension, and an acquired psychiatric disorder were considered abandoned.  The Court vacated and remanded the issue of entitlement to a TDIU.  The Court did not indicate that the issue of entitlement to an initial compensable evaluation for hemorrhoids was remanded and vacated.  Therefore, the April 2011 Board decision denying entitlement to an initial compensable evaluation for hemorrhoids is final. 

In April 2012, the Veteran and his spouse testified before an Acting Veterans Law Judge at a Travel Board hearing conducted at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.  That Acting Veterans Law Judge is no longer employed at the Board.  The appellant was afforded another opportunity for a Board hearing pursuant to 38 C.F.R. § 20.707 (2014), and in February 2013 he indicated that he did not want another hearing.

In June 2013 the Board remanded the claim for further evidentiary development, to include medical opinions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to ankle and back disabilities which he claims are due to the service connected residuals of frostbite of the feet.  He also seeks entitlement to a TDIU.  After a review of the record, the Board finds that additional development is needed prior to deciding the claim.

The Veteran has argued that his residuals of frostbite of the feet has caused or aggravated his ankle and back disabilities.  In the June 2013 remand, the Board found that the Veteran was not credible as to his claim that the residuals of frostbite of the feet were the cause of his ankle disability.  However, the Board concluded that the question of aggravation needed a medical opinion.

A VA examination and opinion were obtained in February 2015 with an addendum opinion obtained that same month.  The examiner opined that the Veteran's ankle disability had not been aggravated by the service connected residuals of frostbite of the feet.  His reasoning was, essentially, that the Veteran's diagnosis was the same at the time of the injury to the ankle as it was at the time of the examination, and that the Veteran had been found to be neurologically normal at the most recent neurological examination of December 2014.  However, it appears that the examiner did not discuss the Veteran's lay statements regarding symptomatology.  

In this regard, the Board notes that the Veteran has reported that he has flare-ups of the residuals of frostbite of the feet in the form of numbness.  He also has reported near constant pain.  Moreover, he has stated that he could not put any weight on the ankle or do much of anything with it during flare ups.  Finally, he reported that he experiences falls due to the numbness of the feet.

The Board notes that the examiner acknowledged the reported symptomatology but does not appear to have accounted for it in the opinion provided.  Indeed, he made no mention of the symptoms reported by the Veteran and how the reported symptoms did or did not show aggravation.  Significantly, the Board notes that the Veteran is currently being compensated as 30 percent disabled for the residuals of frostbite of the feet.  Therefore, the Board is of the opinion that a new medical opinion is needed that discusses the Veteran's lay assertions.

In regards to the back, a VA medical examination and opinion were obtained in December 2014.  The examiner opined that the current back disability was not caused by or aggravated by the service connected residuals of frostbite of the feet.  In his reasoning the examiner noted that treatment records indicate the Veteran injured his back as a result of a fall from a slick spot.  Additionally, the examiner noted that the current neurological examination was normal.  However, the examiner did not discuss the Veteran's allegations that he fell due to the numbness of his feet because he cannot properly balance on his feet when he hit a slick spot; and that he continues to experience falls associated with his residuals of frostbite of the feet which aggravate his back.  Significantly, as with the ankle, the examiner focused on the current normal neurological findings.  However, the disability rating of the bilateral feet was increased during the pendency of this claim, therefore, it is clear that the Veteran has not been neurologically normal throughout the entire pendency of the claim.  Therefore, the Board finds that the opinion is inadequate and a new opinion is needed.

Finally, as it pertains to the claim for a TDIU, the Board notes that if service connection is granted for the ankle and/or back disabilities, this would have an impact on the claim for a TDIU.  Therefore, the Board will defer a decision on that issue until the requested development has been completed. 

Accordingly, the case is REMANDED for the following action:

1.  The claim file should be returned to the VA examiner(s) who provided the medical opinions of December 2014 regarding the back, and February 2015, regarding the ankle and ask that a new opinion be provided.  If those examiners are unavailable, a similarly qualified clinician should be requested to provide the requested opinions.  If the examiners conclude that an additional examination(s) is required, such should be scheduled.  The examiner should address the following inquiries: 

a) Is there a 50 percent or better probability that the right ankle disorder was aggravated by the service-connected bilateral residuals of frostbite of the feet, to include residual numbness? 

b) Accepting the Veteran's reporting of his low back injury from a fall as credible, is there a 50 percent or better probability that the low back disorder was caused by a fall due to service-connected bilateral residuals of frostbite of the feet, to include residual numbness, or aggravated by the service-connected bilateral residuals of frostbite of the feet, to include residual numbness? 

A complete rationale for any opinion offered must be provided.  The examiner(s) must discuss the Veteran's lay assertions of symptomatology to include his symptoms during flare-ups.
 
2.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.
 
3.  Thereafter, the AMC must readjudicate the issues on appeal to include the issue of entitlement to TDIU.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. Thereafter, the AMC should readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




